DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-17 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2020 and 3/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Priority
Receipt is acknowledged of certified copies of foreign priority application JP2019/022691 filed on 2/12/2019 as required by 37 CFR 1.55. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) In Claim 1, “a control unit configured to … output information on a facility … detect a visit to the facility … adjust a degree of output of the information on the facility …”  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “control unit” is interpreted to be a device with a processor and storage unit with instructions/ algorithms for outputting information on a facility, detecting a visit and adjusting a degree of the information on the facility as detailed in the specification paragraphs [0055-0061] and Fig. 5. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
    Claims 1, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “detect a visit to the facility indicated by the information” and “adjust a degree of output of the information on the facility based on the number of detected visits to the facility indicated by the information” in claim 1 and the similar wording in claims 11 and 17, the wording is unclear and therefore indefinite because it is unclear what it means for the facility to be “indicated by the information”. Does this simply a visit is detected at the same facility that information is output on? Does it mean the output information indicates a facility name or other identifier? The limitations are interpreted so that detecting a facility was previously visited and adjusting a degree of output of the information on the facility based on the number of detected visits to the facility reads on it. 
Claims 2-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 11 and for failing to cure the deficiencies listed above. 
Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the control unit is configured to reduce the degree of output from a current degree of output when at least one of the number of the detected visits and a value corresponding to the number of the detected visits becomes larger than a predetermined reference value”, the wording is unclear and therefore indefinite because it is unclear whether the control unit needs to be configured to reduce the degree of output when the number of detected visits becomes larger than a reference value and when a value corresponding to the number of detected visits becomes larger than a reference value or whether this claim is describing a Markush grouping and the control unit simply needs to be configured to reduce the degree of output based on one of the conditions. The limitation is interpreted so that reducing the degree of output from a current degree of output when the number of the detected visits becomes larger than a predetermined reference value reads on it. 
Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 2 and 12 and for failing to cure the deficiencies listed above. 
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the control unit is further configured to restrain, for a facility that is an exception to adjusting the degree of output out of the facilities, the adjustment of the degree of output which is made based on the number of the detected visits”, the wording is unclear and therefore indefinite because it is unclear what it means to adjust “the degree of output out of the facilities”. Is this simply referencing the degree of output of the information on the facility from the independent claim?  Does it mean the information output is from the facility? The limitation is interpreted so that a condition where the degree of output of the information on the facility is not based on the number of detected visits reads on it. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the degree of output is a level of priority of outputting the information”, the wording is unclear and therefore indefinite because it is unclear what it means for a degree of output to be a level of priority. Does this mean that the degree of output is simply indicative of the priority of the information to the user – for example a larger degree of output indicates the information is likely a priority to the driver? Does it mean that the degree of output prioritizes some information over other information? The limitation is interpreted so that adjusting an amount of information provided to a driver based on whether the driver is likely to need the information reads on it. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11 and 17 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 11 and 17 are directed to the abstract idea of a mental process. The limitation step of “detect a visit to the facility indicated by the information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could review position information and determined that a visit to a facility has occurred. Similarly, the limitation step of “adjust a degree of output of the information on the facility based on the number of detected visits to the facility indicated by the information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could determine that, based on a number of past visits exceeding a value, less information will need to be provided. Therefore, these limitations fall under the abstract idea category of a mental process. 
With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional element of a “control unit”. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional element of “output information on a facility a user is going to visit or a facility the user has visited”. This additional element is only utilized to add insignificant extra-solution activity of outputting the results of analysis. The claim is drawn to the abstract idea of a mental process. This additional element is only used to provide an output of the results of the mental process and is therefore extra-solution activity. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only provide extra-solution activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea. 
With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “control unit” to receive information, make a determination and output information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, the additional element of “output information on a facility a user is going to visit or a facility the user has visited” is not sufficient to amount to significantly more than the judicial exception, because as detailed in Electric Power Group, additional elements that are used to simply output results do not amount to significantly more than the abstract idea itself.
Claims 2-10 and 12-16 are rejected under U.S.C. 101 as being dependent on rejected claims 1 and 11 and for failing to cure the deficiencies listed above. 
Claims 2-3 and 12-13 recite details drawn to further specifying the mental process performed in claims 1 and 11. These steps just further detail a process that may be performed by the human mind. For example, a person could mentally determine to reduce the degree of information when a number of visits becomes larger than different predetermined reference values. With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
Claims 4-7 and 14-16 recite details drawn to further specifying the mental process performed in claims 1 and 11. These steps just further detail a process that may be performed by the human mind. For example, a person could mentally determine to keep the amount of information the same based on certain criteria being met. Furthermore, a person could mentally determine to increase the amount of information when the facility information is updated or when a predetermined period has passed. Finally, the information provided could be mentally prioritized. With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements.
Claims 8-9 recites details drawn to specifying that the information is output on a display mounted on the vehicle in claim 8 and through a speaker mounted on the vehicle in claim 9. These additional elements of providing the information visibly and audibly is only used to provide an output of the results of the mental process and is therefore extra-solution activity. Furthermore, the details of the device being mounted on a vehicle is recited at a high level of generality such that it only generally links the abstract idea to the field of driver navigation.  If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only provide post-solution activity or generally link the behavior to a particular field of use, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea. 
With respect to Step 2B, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as detailed in Electric Power Group, additional elements that are used to simply display results do not amount to significantly more than the abstract idea itself. Furthermore, with respect to the device being mounted on the vehicle, this arrangement just generally links the abstract idea to the field of driver navigation. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.
Claim 10 recites details drawn to further specifying the mental process performed in claim 1. This step just further details a process that may be performed by the human mind. For example, a person could mentally determine that a facility has been visited based on position information corresponding to the location of a facility. 
 	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites an additional element that clarifies the device is mounted on a vehicle. This element is recited at a high level of generality such that it only generally links the abstract idea to the field of driver navigation.  If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only generally link the behavior to a particular field of use, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea.
With respect to Step 2B, the additional element of clarifying that the information processing device is mounted to the vehicle just generally links the abstract idea to the field of driver navigation. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 11-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seishi (JP 2004/301525). 

As per Claim 1, Seishi discloses an information processing device, comprising: 
a control unit ([0024, 0026]; Fig. 1 Navigation device 10 with control unit 20 including a ROM) configured to 
output information on a facility a user is going to visit or a facility the user has visited ([0026-0027, 0040, 0042, 0044]; Fig. 3, Fig. 4, Fig. 5 Route guidance information to a destination a user is traveling to (and potentially has visited) is output), 
detect a visit to the facility indicated by the information ([0031, 0049-0050, 0052]; Fig. 3, Fig. 8 Steps S50-S60 Determine whether destination is registered as known or included in the history as being a destination to which the vehicle previously traveled based on searches indicating previous travel to the destination), and 
adjust a degree of output of the information on the facility based on the number of detected visits to the facility indicated by the information ([0032, 0050-0052]; Fig. 3, Fig. 8 Step S60 then Steps S22 or S23 Adjust amount of route guidance information, either detailed guide mode or simple guide mode, based on the number time destination is traveled to).

As per Claim 2, Seishi discloses the information processing device according to claim 1, wherein the control unit is configured to reduce the degree of output from a current degree of output when at least one of the number of the detected visits and a value corresponding to the number of the detected visits becomes larger than a predetermined reference value ([0011-0012, 0050-0052]; Fig. 8 Steps S60 and S22 When destination is set a predetermined number of times or more, simple guide mode is executed and the guidance information to destination is reduced)

As per Claim 4, Seishi discloses the information processing device according to claim 1, wherein the control unit is further configured to restrain, for a facility that is an exception to adjusting the degree of output out of the facilities, the adjustment of the degree of output which is made based on the number of the detected visits ([0049-0051]; Fig. 8 Steps S50 and S60 Destinations registered as known routes will execute simple guide mode without regard to the number of times the destination is traveled to. Additionally, if the route is not registered at all, detailed guide mode will be set without regard to the number of times the destination is traveled to).

As per Claim 7, Seishi discloses the information processing device according to claim 1, wherein the degree of output is a level of priority of outputting the information ([0011-0014]; Information amount is adjusted by prioritizing some types of information over others, depending on the mode).

As per Claim 11, Seishi discloses an information processing method configured to be performed by at least one computer, the information processing method comprising: 
outputting information on a facility a user is going to visit or a facility the user has visited ([0026-0027, 0040, 0042, 0044]; Fig. 3, Fig. 4, Fig. 5 Route guidance information to a destination a user is traveling to (and potentially has visited) is output); 
detecting a visit to the facility indicated by the information ([0031, 0049-0050, 0052]; Fig. 3, Fig. 8 Steps S50-S60 Determine whether destination is registered as known or included in the history as being a destination to which the vehicle previously traveled based on searches indicating previous travel to the destination); and 
adjusting a degree of output of the information on the facility based on the number of TSN201807159US0022detected visits to the facility indicated by the information ([0032, 0050-0052]; Fig. 3, Fig. 8 Step S60 then Steps S22 or S23 Adjust amount of route guidance information, either detailed guide mode or simple guide mode, based on the number time destination is traveled to).

As per Claim 12, Seishi discloses the information processing method according to claim 11, wherein the at least one computer is configured to reduce the degree of output from a current degree of output when at least one of the number of the detected visits and a value corresponding to the number of the detected visits becomes larger than a predetermined reference value ([0011-0012, 0050-0052]; Fig. 8 Steps S60 and S22 When destination is set a predetermined number of times or more, simple guide mode is executed and the guidance information to destination is reduced).

As per Claim 14, Seishi discloses the information processing method according to claim 11, further comprising restraining, for a facility that is an exception to adjusting the degree of output out of the facilities, the adjustment of the degree of output which is made based on the number of the detected visits ([0049-0051]; Fig. 8 Steps S50 and S60 Destinations registered as known routes will execute simple guide mode without regard to the number of times the destination is traveled to. Additionally, if the route is not registered at all, detailed guide mode will be set without regard to the number of times the destination is traveled to).

As per Claim 17, Seishi discloses a non-transitory storage medium storing an instruction that is executable by one or more processors, the instruction causing the one or more processors to carry out functions, the functions comprising: 
outputting information on a facility a user is going to visit or a facility the user has visited ([0026-0027, 0040, 0042, 0044]; Fig. 3, Fig. 4, Fig. 5 Route guidance information to a destination a user is traveling to (and potentially has visited) is output);  TSN201807159US00 TFN180338-US 23 
detecting a visit to the facility indicated by the information ([0031, 0049-0050, 0052]; Fig. 3, Fig. 8 Steps S50-S60 Determine whether destination is registered as known or included in the history as being a destination to which the vehicle previously traveled based on searches indicating previous travel to the destination); and 
adjusting a degree of output of the information on the facility based on the number of detected visits to the facility indicated by the information ([0032, 0050-0052]; Fig. 3, Fig. 8 Step S60 then Steps S22 or S23 Adjust amount of route guidance information, either detailed guide mode or simple guide mode, based on the number time destination is traveled to).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seishi (JP 2004/301525) in view of Wilhelm et al. (DE 102006057153).

As per Claim 3, Seishi discloses the information processing device according to claim 2, 

Seishi does not disclose: 
wherein a plurality of reference values are set as the predetermined reference value.

However, Wilhelm et al. teaches: wherein a plurality of reference values are set as the predetermined reference value ([0018, 0027-0028]; User may define the threshold for suppressing the information. Therefore, there will be different reference values for different users or different values to accommodate user changes. Furthermore, multiple thresholds may be set based on time of day, environment etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seishi to include the above limitations, as detailed in Wilhelm et al. with the motivation being to avoid driver disturbance by unnecessary information in consideration of driving behavior and characteristics as detailed in Wilhelm et al. [0024, 0029]. 

As per Claim 5, Seishi discloses the information processing device according to claim 1, 

Seishi does not disclose: 
wherein the control unit is configured to increase the degree of output of the information on the facility from a current degree of output when the information on the facility is updated.

However, Wilhelm et al. teaches: wherein the control unit is configured to increase the degree of output of the information on the facility from a current degree of output when the information on the facility is updated ([0027, 0034, 0055]; When a road element on the way to the destination has changed, the degree of information can be reset and the new information is provided). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seishi to include the above limitations, as detailed in Wilhelm et al. with the motivation being to avoid driver disturbance by unnecessary information in consideration of driving behavior and characteristics as detailed in Wilhelm et al. [0024, 0029]. 

As per Claim 6, Seishi discloses the information processing device according to claim 1, 

Seishi does not disclose: 
wherein the control unit is configured to increase the degree of output of the information on the facility from a currentTSN201807159US00 TFN180338-USdegree of output when a predetermined period has passed since the last output of the information on the facility.

However, Wilhelm et al. teaches: wherein the control unit is configured to increase the degree of output of the information on the facility from a currentTSN201807159US00 TFN180338-USdegree of output when a predetermined period has passed since the last output of the information on the facility ([0027, 0034, 0053] Guidance information to a destination may be increased when a predetermined time threshold has been met since the last time traveling and receiving guidance information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seishi to include the above limitations, as detailed in Wilhelm et al. with the motivation being to avoid driver disturbance by unnecessary information in consideration of driving behavior and characteristics as detailed in Wilhelm et al. [0024, 0029]. 

As per Claim 13, Seishi discloses the information processing method according to claim 12, 
Seishi does not disclose: 
wherein a plurality of reference values are set as the predetermined reference value.

However, Wilhelm et al. teaches: wherein a plurality of reference values are set as the predetermined reference value ([0018, 0027-0028]; User may define the threshold for suppressing the information. Therefore, there will be different reference values for different users or different values to accommodate user changes. Furthermore, multiple thresholds may be set based on time of day, environment etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seishi to include the above limitations, as detailed in Wilhelm et al. with the motivation being to avoid driver disturbance by unnecessary information in consideration of driving behavior and characteristics as detailed in Wilhelm et al. [0024, 0029]. 

As per Claim 15, Seishi discloses the information processing method according to claim 11, 

Seishi does not disclose: 
wherein the at least one computer is configured to increase the degree of output of the information on the facility from a current degree of output when the information on the facility is updated.

However, Wilhelm et al. teaches wherein the at least one computer is configured to increase the degree of output of the information on the facility from a current degree of output when the information on the facility is updated ([0027, 0034, 0055]; When a road element on the way to the destination has changed, the degree of information can be reset and the new information is provided).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seishi to include the above limitations, as detailed in Wilhelm et al. with the motivation being to avoid driver disturbance by unnecessary information in consideration of driving behavior and characteristics as detailed in Wilhelm et al. [0024, 0029]. 

As per Claim 16, Seishi discloses the information processing method according to claim 11, 

Seishi does not disclose: 
wherein the at least one computer is configured to increase the degree of output of the information on the facility from a current degree of output when a predetermined period has passed since the last output of the information on the facility.

	However, Wilhelm et al. teaches:
wherein the at least one computer is configured to increase the degree of output of the information on the facility from a current degree of output when a predetermined period has passed since the last output of the information on the facility ([0027, 0034, 0053] Guidance information to a destination may be increased when a predetermined time threshold has been met since the last time traveling and receiving guidance information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seishi to include the above limitations, as detailed in Wilhelm et al. with the motivation being to avoid driver disturbance by unnecessary information in consideration of driving behavior and characteristics as detailed in Wilhelm et al. [0024, 0029]. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seishi (JP 2004/301525) in view of Matsuda (US 2007/0037607 A1).

As per Claim 8, Seishi discloses the information processing device according to claim 1, wherein: 
the information processing device is mounted on a vehicle ([0064]; Navigation device 10 may be mounted on a vehicle); and 
the control unit is configured to output the information on the facility the user is going to visit or the facility the user has visited by displaying information on a display ([0011-0012, 0027, 0037, 0042]; Fig. 1, Fig. 4, Fig. 5 Route guidance information to the user is provided via display unit 14).

Seishi does not explicitly disclose: the display is mounted on the vehicle. 

However, Matsuda teaches:  the display is mounted on the vehicle ([0012, 0015]; Navigation device 1 and display are mounted on the vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seishi to include the above limitations, as detailed in Matsuda with the motivation being to provide a hands-free navigation system that alleviates the awkward feeling of a driver as detailed in Matsuda [0004]. 

As per Claim 9, Seishi discloses the information processing device according to claim 1, wherein: 
the information processing device is mounted on a vehicle ([0064]; Navigation device 10 may be mounted on a vehicle); and 
the control unit is configured to output the information on the facility the user is going to visit or the facility the user has visited by outputting audio ([0044]; Route guidance information may be provided by outputting audio).

Seishi does not explicitly disclose: the audio is output from a speaker mounted on the vehicle. 

However, Matsuda teaches: the audio is output from a speaker mounted on the vehicle ([0012]; Navigation device 1 and speakers 31 are mounted on the vehicle).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seishi to include the above limitations, as detailed in Matsuda with the motivation being to provide a hands-free navigation system that alleviates the awkward feeling of a driver as detailed in Matsuda [0004]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seishi (JP 2004/301525) in view of Kazumi (JP 2006/010495).

As per Claim 10, Seishi discloses the information processing device according to claim 1, wherein: 
the information processing device is mounted on a vehicle ([0064]; Navigation device 10 may be mounted on a vehicle); and 

Seishi does not disclose: 
the control unit is configured to detect a visit to the facility indicated by the information based on location information of the vehicle.

However, Kazumi teaches: the control unit is configured to detect a visit to the facility indicated by the information based on location information of the vehicle ([0096, 0217, 0224]; Fig. 30 Facility is detected based on location of the vehicle and this information is tracked to determine whether usage exceeds a threshold). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seishi to include the above limitations, as detailed in Kazumi with the motivation being to automatically change information on voice guidance based on driver intuition of an area and increase driver convenience as detailed in Kazumi [0005-0007]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619